Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WEISS et al (Intuitive 3D Maps for MAV Terrain Exploration and Obstacle Avoidance) in view of SADAT et al (Feature-Rich Path Planning for Robust Navigation of MAVs with Mono-SLAM) and YANG (2018/0190016).
`	As per claim 1, Weiss teaches the claimed “system comprising: one or more processors; non-transitory computer-readable media storing computer-executable instructions,” (Weiss, 3.1 Description of the Visual SLAM Algorithm – the processor for running the Visual SLAM Algorithm) which when executed by the one or more processors cause the one or more processors to: “generate point data including a set of safe points in a space and a set of unsafe points in the space, the space surrounding a user device of the system” (Weiss, Figure 5 – the unsafe points belongs to the obstacle); “generate a triangulation over a union of the set of safe points and the set of unsafe points” (Weiss, 4.1 3D Mesh Generation from a Point Cloud); “determine triangles of the triangulation that include at least one safe point; determine edges of determined triangles which are part of a single triangle that includes at least one safe point” (Weiss, figures 11-12 – the mesh map includes triangles of the safe 3D points, e.g., mesh surface of the planned 3D path avoiding the table).  It is noted that Weiss does not explicitly teach “determine one or more boundaries of the space using the determined edges” as claimed.  However, Weiss’ meshed objects (Weiss, figure 6) suggests the boundaries of objects (e.g., the keyboard).  Furthermore, Sadat teaches that “determine one or more boundaries of the space using the determined edges” is well-known in the art (Sadat, figures 2c-2d – boundaries of the obstacles and safe regions) (see also Yang, [0087], [0092], [0097] – the forming of boundaries from the Delaunay triangulation).  Thus, it would have been obvious, in view of Sadat and Yang, to configure Weiss’ system as claimed by determining the boundaries based on the triangle of the meshed model.  The motivation is to classify a scanned region into distinct types of sub-regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616